Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is the response to amendment filed 11/30/2020 for application 14/355948.
Claims 1, 4, 26-39 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 26-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WINTERS (WO2010/124077A2) in view of MARKER (U.S. 8841495).

WINTERS does not seem to explicitly teach the co-processing of two different feedstock concurrently and then collecting the volatile reaction products to produce synthetic crude oil.

WINTERS further teaches in paragraph 39 that, the feedstock may be biomass and include one or more materials.  Processing each material in a different devolatilization system rather than a mixture would be obvious to one of ordinary skill in the art. This would naturally entail 2 different devolatilization reactors with 2 different lines going into a single reactor for production of syngas.
WINTERS does not teach that the first gas stream produced can be condensed for use a synthetic crude oil.
However, MARKER teaches a process in which liquid hydrocarbons can be recovered from the devolatilization of carbonaceous feedstocks.
It would be obvious to one of ordinary skill in the art to recover a portion of the first gas stream and condense it to from liquid hydrocarbons.
The motivation to do so can be found in MARKER where MARKER, teaches that the liquid hydrocarbons that can he collected have properties similar to that of fuels.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 26, WINTERS teaches a process in which biomass and other carbon-containing feedstocks are converted into syngas. One variation is taught in which pyrolyzing or torrefying biomass (carbonaceous feedstock) in a devolatilization unit (devolatilization chamber) to form a gas stream and char and gasifying the char. WINTERS teaches that the devolatilization chamber may be used to perform pyrolysis torrefaction.  WINTERS further teaches in paragraphs 65 and 78 that the pyrolysis or torrefaction may take place in a fluidized bed reactor or fixed-bed reactor or moving bed reactors.  WINTERS teaches in paragraph 68 that the fluidized bed reactor comprises a bed of hot sand that, is fluidized by a gas which is typically a recirculated product gas. The hot sand (bed solids) refers to recovered ash particles and the like. WINTERS teaches in paragraph 69 that sand particles may be separated from the product gases and reheated in a fluidized burner vessel and recycled to the reactor ((a)introducing carbonaceous feedstock into a devolatilization chamber having bed solids).

However, WINTERS teaches the conditions of the devolatilization unit when pyrolysis is employed in paragraph 72 is temperatures from I50°C -600°C and in paragraph 73 is pressures from 10-100 psi range.  WINTERS teaches in paragraph 61 that a portion of steam is fed into the devolatilization unit ((b) in the devolatilization chamber, reacting the volatile feedstock components with steam at a temperature of from about 320°C to about 569.99°C).
A prima facie case of obviousness exists wherein the claimed ranges overlap.
WINTERS does not explicitly teach that the devolatilization forms two different solid streams, one of which is an intermediate solids mixture comprising bed solids, and the fixed carbon feedstock components and the second of which is a coarse mixed stream comprising volatile reaction products and char.
However, WINTERS recognizes that processes are not perfect with 100% efficiency.  WINTERS teaches in paragraph 56 that incomplete gasification may produce a solid stream that comprises ash, unreacted metal, unreacted char, and unreactive refractory tar and polymeric species. WINTERS further teaches in paragraph 87 that recycle of solids may be used to increase conversion.

WINTERS does not seem to explicitly teach to repeat a separation step to separate char from the solid stream as WINTERS teach that the solid stream may be regarded as char.
However, separation steps to remove unreacted compounds or impurities are well known in the art.  WINTERS also teaches in paragraph 69 a process that involves sand that is separated from the char that is to be converted to syngas. It would be obvious to perform separation steps to perform a process with a char that has less other compounds.
WINTERS teaches in paragraph 84 that any known gasifier can be used to convert char into syngas.  Examples of gasifiers include fluidized bed reactors ((d) transferring the intermediate solids mixture into a fluidized bed reactor, WINTERS teaches in paragraph 87 that, a gasification agent such as steam, oxygen and air is used in the fluidized bed reactor ((e) reacting the fixed carbon feedstock components within the intermediate solids mixture with steam and oxygen, to produce a particulate-laden syngas stream containing syngas and fly-ash solids),
WINTERS teaches in paragraph 68 that the fluidized bed reactor comprises a bed of hot sand that is fluidized by a gas which is typically a recirculated product 
WINTERS teaches in paragraph 92 that the gas stream from the devolatilization unit can include aromatic compounds such as benzene, toluene, ethylbenzene, and xylenes (known as BTEX).
WINTERS does not seem to explicitly teach that the BTEX can be collected by condensation.
However, BTEX is known in the art to be collected from gases by condensation to produce synthetic crude oil, MARKER teaches a process in which liquid hydrocarbons can be recovered from the devolatilization of carbonaceous feedstocks ((g) condensing at least a portion of the volatile reaction products from the coarse mixed stream to produce synthetic crude oil).
WINTERS teaches in paragraph 87 that the feedstock is fluidized in oxygen and steam.

WINTERS teaches in paragraph 87 that recycle of solids may be used to increase conversion.
Regarding claim 4, WINTERS does not teach that the process is performed batch wise and it would be obvious to one of ordinary skill in the art to process the feedstock continuously and given that WINTERS teaches that the process can be performed with mixtures of different oxygenated materials as feedstocks to one of ordinary skill in the art.
Regarding claim 27, WINTERS teaches in paragraph 7 that at least some of the char is gasified in a gasifier. WINTERS teaches in paragraph 84 that any known gasifiers may be used, including fluidized bed reactors. WINTERS teaches in paragraph 68 that the fluidized bed reactor comprises a bed of hot sand that is fluidized by a gas which is typically a recirculated product gas. The hot sand (bed solids) refers to recovered ash particles and the like. WINTERS teaches in paragraph 69 that sand particles may be separated from the product gases and reheated in a fluidized burner vessel and recycled of the reactor 
Regarding claim 28, a freeboard zone may be considered empty space between two other zones.
Regarding claims 29 and 32, WINTERS teaches in paragraphs 15 and 24 that barrier filters may be added for removal of particulates from the first gas stream, the second gas steam, or both of these.
Regarding claim 30, WINTERS does not explicitly teach cooling a fine mixed stream to above a dew point of condensable vapors.
However, this would be obvious as the dew point is the temperature at which gases would start condensing when below the dew point. As a natural consequence of the process, the temperature would drop after the devolatilization chamber.  WINTERS teaches a process for a gas phase as taught in paragraph 92, it would be obvious to one of ordinary skill in the art to separate the char from the gases at above the dew point so that the gases do not condense out.
Regarding claim 31, modified MARKER teaches that carbon dioxide may be used to produce syngas from char.

Regarding claim 34, although WINTERS does not teach the throughput, it would be obvious for one of ordinary skill in the art to upscale or to use more reactors to increase the production to from about 20 tons per day to about 250 tons per day.
Regarding claims 35-37, WINTERS does not appear to explicitly teach the pressure used in the devolatilization chamber and the fluid bed reactor.
However, absent evidence to the contrary, there is no reason to believe that the pressure in the devolatilization chamber cannot be from about 0.65 bar to about 2 bar.
The ratio of the pressure in the fluid bed reactor to the pressure in the devolatilization chamber appear to be a matter of design choice and it appears that the invention would perform equally well with a different ratio.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 38 and 39, WINTERS teaches in reference claim 1 in which carbon-containing feedstock into a fluid-bed gasifier under conditions suitable for gasifying for at least, a portion of said carbon-containing feedstock, generating a oxidizing or reforming at least a portion of said first solid stream and/or first gas stream, thereby generating a second gas steam comprising syngas.  WINTERS recognizes that processes are not perfect with 100% efficiency. WINTERS teaches in paragraph 56 that incomplete gasification may produce a solid stream that comprises ash, unreacted metal, unreacted char, and unreactive refractory tar and polymeric species.  WINTERS further teaches in paragraph 87 that, recycle of solids may be used to increase conversion.
WINTERS teaches in paragraphs 15 and 24 that barrier filters may be added for removal of particulates from the first gas stream, the second gas steam, or both of these.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).



Response to Arguments

Applicant’s last two arguments are based on new claims 38 and 39.
Applicant argues that WINTERS does not disclose inputting a first char stream and a second char stream into a common reactor.  Applicant argues that WINTERS teaches combining pyrolyzing product char and a torrefaction product char prior to input into a gasifier.
WINTERS contemplates the idea in paragraph 82 by combining a pyrolyzed product char with a torrefaction product char before collectively being gasified.
It is well within one of ordinary skill in the art to combine two feedstocks via two separate lines into a common reactor or to combine the two feedstocks via two separate lines before it is fed via a single line into a common reactor.  
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Applicant argues that there is no reason to modify WINTERS to create two types of char through two vessels and conduits
process optimization.
It would be obvious to one of ordinary skill in the art to process two different components separately (optimizing each process) to devolatilization and then combining the process streams would be obvious substitutes absent evidence to the contrary.
Applicant argues that WINTERS teaches a single gasifier.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Applicant argues that WINTERS does not teach step b) of claim 26 of forming an intermediate solids mixture comprising bed solids and fixed carbon feedstock components and a coarse mixed stream comprising volatile reaction products and char.
Applicant argues that WINTERS does not teach step c) of claim 26 wherein the volatile reaction products are separated from char to create a char stream and a fine mixed stream comprising volatile reaction products.

a solids stream comprising bed solids, fixed carbon feedstock components along with char
a stream comprising volatile reaction products.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Applicant argues that WINTERS does not teach step f) of claim 26 to transfer a portion of bed solids in the fluidized bed reactor into the devolatilization chamber.
This is not persuasive as WINTERS explicitly teach that sand may be the fluidizing medium and sand is taught to be recycled to the devolatilization chamber.
"WINTERS teaches in paragraph 68 that the fluidized bed reactor comprises a bed of hot sand that is fluidized by a gas which is typically a recirculated product gas. The hot sand (bed solids) refers to recovered ash particles and the like. WINTERS teaches in paragraph 69 that sand particles may be separated from the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771